This case was reviewed by the United States Supreme Court, and an opinion was delivered and filed on May 16, 1938. See J.D.Adams Manufacturing Co. v. Storen, etc., et al. (1938),304 U.S. 307, 58 S.Ct. 913.
The mandate of that court was filed in the office of the clerk of this court on July 2, 1938, in which it appears that the cause was:
"Reversed relative to the tax demanded on appellant's gross income from its business in interstate commerce and, as respects the tax on interest received from obligations issued by municipalities of the State, the judgment is affirmed, one-fourth the costs in this Court to be taxed against the appellant and three-fourths against the appellees.
"And it is further ordered that this cause be, and the same is hereby, remanded to the said Supreme Court for further proceedings not inconsistent with the opinion of this Court."
Pursuant to said order, the mandate of this court, entered as *Page 708 
of April 30, 1937, is modified, and the judgment of the trial court relative to the tax demanded on appellant's gross income from its business in interstate commerce is affirmed, and the judgment is in all other respects reversed, and the cause is remanded, with instructions to the trial court to enter judgment accordingly.